Title: To Thomas Jefferson from Thomas Barclay, 24 January 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
St. Germain 24 Jany. 1786

I take the liberty of sending you a Copy of my letter to Mr.  Osgood and Mr. Livingston, with my accounts Current which you will please to forward. The Originals go by the Packet from L’Orient. You will, I hope, Excuse my having mentioned your name. My meaning was, if you had occasion to write to them, I hoped you woud freely give your opinion of such of my Transactions as have fallen within your knowledge.
I know that first Impressions are generally lasting, and I am actually a stranger to both the Gentlemen, and apprehensive they may think my Expenses run high, but I am very Certain the Charge falls much short of the actual Expenditures.
At present I know not for what I have been labouring, but I have no more Doubts of the Justice of Congress than I have of my Existence, and I hope in the Course of nine months to put an End to Every particular that has been Committed to my Care exclusive of the Consular Department.
I am not quite Clear of the propriety of desiring you to mention my Subject. But you will Judge and Do what is right. I Thank you for the letter you sent me and shall answer it from L’Orient. I Pitty Littlepage for the Folly he has Committed. But it is a Tax to which such men as M. Jay are subject, especially in such a Country as ours. I am Ever Dear Sir Your Most Obedt.

Thos Barclay

